OdliN, Judge,
delivered tbe following opinion:
In this case tbe referee in bankrupty bas recommended that this court confirm a composition offered by tbe bankrupts, wbicb is to tbe effect that they will pay 35 per cent of all tbe scheduled debts, 15 per cent thereof to be paid on July 31, 1924, and 20 per cent thereof to be paid on July 31, 1925.
It is conceded that at a meeting of tbe creditors to consider this composition one of tbe important creditors, viz.: Korber & Company, of San Juan, with a claim of $0,340, expressed their oral approval of tbe proposed composition, but there was no signature, and there never bas been any signature, of acceptance. Later Korber & Company changed their views and filed objections to tbe confirmation of tbe composition. Tbe question arose as to whether or not tbe firm of Korber & Company *383were estopped. After bearing argument of counsel, I came to tbe conclusion that Korber & Company were not estopped; inasmuch as they did not at the meeting accept the proposed composition in writing, they had a perfect right to change their views thereafter and file objections.
With regard to the creditors represented by Mr. Hugh K,. Francis, their right to file objections to the .proposed composition was not questioned; but there was a marked difference of opinion as to whether it was the duty of this court to adopt the report and recommendation of the referee or to reject the same.
It is conceded that the total amount of the provable claims against this bankrupt firm amounted to $80,513.06, and that the number of creditors with provable claims amounted to seventy-five. It is conceded that fifty-seven of these seventy-five creditors with provable claims amounting to $68,122.69 not only accepted in writing the said offer of composition, but it is also conceded that of the eighteen creditors whose names do not appear in writing, only four have filed objections.
It has already been stated that the claim of Korber & Company amounts to $6,340, and likewise it is conceded that the total claims represented by the three objecting creditors who have employed Mr. Hugh K. Francis as their attorney reach the sum of $3,313. It will thus be seen that the total claims of the four objecting creditors reach the sum of $9,653. There are fourteen creditors who proved their claims and have not accepted the composition in writing, but they have not filed any objection to this composition.
Therefore, under the rule that the composition ought not to be rejected by the court after recommendation by the referee unless the court feels satisfied that the proposed composition *384will not he to the advantage of the creditors taken as a body, this court feels obliged to overrule the objections of these creditors now represented by counsel, after listening to the testimony presented by them; and therefore said objections are overruled, and the compromise is confirmed.
The. counsel for the four objecting creditors have argued with earnestness and ability that this composition should not be confirmed and that it is not for the best interest of the creditors generally, but their arguments have failed to convince me; hence the approval by myself of the recommendation of the referee.
To this order and opinion counsel for the four objecting creditors except.
Done and Ordered in open court at San Juan, Porto Pico, this 23d day of April, 1924.